Title: To Benjamin Franklin from Jean de Neufville & fils, 12 November 1781
From: Neufville, Jean de, & fils
To: Franklin, Benjamin


Sir
Amsterdam 12th Novr. 1781
In Consequence of our respects to your Excellcy. dated 20th. Sepr. since which we are deprived of your favors, we Communicated the Contents of the last to his Excy. John Adams Esqr. as soon as his health would admit of it who told us he was quite a Stranger to this business, but would (we think) write to your Excellcy. about it. We have learnt since that Commodre. Gillon had arived at Corunna by a letter from Major Jackson dated [blank in MS] who was to come this way as we afterwards understood but finding now that he is to embark at Bilbao for America our letter on the Subject of Continental Goods may not probably reach him in time. Therefore as from the Miscarying of the Ship Marquis de la Fayette &c. This Cargo may probably be much Wanted in America & that if not quickly dispatched it will be impossible to do it before the Spring— we hope that your Excellency will not blame us, if both from duty as having been employed in this business & Inclination as wishing to Serve America & promote its Interest where we can— We do represent the Matter again to your Excellency in hopes that you may think proper to procure that the Goods be dispatched before Winter. The Owners of the Ships would Certainly ask a much greater advantage on the freight now both on account of the Season and the want of Convoy as on account of the Heavy Expences they were put at by Commodore Gillons leaving their Ships behind — but if proposals were made to buy the Ships they would be we think very reasonable, however we leave this to your Excellencys decision & the persons you may think fit to employ in making a bargain of that sort. It will be only needfull to observe that the Owners of the Ships have now unloaded them, & hold the Goods as a Security to their claims nothing can be done without a previous agreement’s being enter’d in with them on our part our only wish is to see the goods embarked In a proper Manner for America, & we will very readily desist ourselves of the Shares we have in the Vessels for their first Cost as we have Already mention’d to Major Jackson having had no other Inducement in taking them— but from the Constant Aim & Study in promoting the Mutual benefit of America and this Country.
We have the honor to be with distinguished regard and the Highest Esteem Your Excellencys Mot. Obed Hble. Servts.
John DE Neufville Son
His Excellency Doctr. Benjn. Franklin Minister Plenipo: of the United States of America at the Cot. of France Passy
